ORME, Judge
(concurring):
I concur in Judge Garff’s opinion. In so doing, I must note I find it entirely possible, along the lines suggested by Judge Greenwood in her opinion, that the Supreme Court did not fully appreciate the implications of the phraseology it employed in remanding “for the purpose of calculating the reasonable fair cash value of Amax’s real and personal property.”1 Amax I, 796 P.2d at 1262 (emphasis added).
However, that is the language used and it would not be appropriate for this court to presume to say that the Supreme Court did not say what it meant but actually meant something other than what it said. Quite the contrary, we are necessarily reluctant, in the absence of a compelling showing, to conclude that a Supreme Court “opinion should not be taken at face value.” Trimble Real Estate v. Monte Vista Ranch, 758 P.2d 451, 455 (Utah App.1988). In short, if Amax I needs fixing, it is uniquely within the Supreme Court’s province to say so.
Having so stated, I must note that appeals to the Supreme Court following remand by the Supreme Court, and which primarily concern what the Supreme Court actually intended in remanding for further proceedings, are, as a matter of institutional reality, the worst possible candidates for discretionary transfer by the Supreme Court to this court.2 This case and Halladay v. Cluff, 739 P.2d 643 (Utah App.1987), are examples. In this narrow range of cases,3 judicial economy and economy to the litigants are invariably best served by the Supreme Court retaining and deciding the subsequent appeal rather than by transferring the appeal to this court.

. On the other hand, why such a problem would not have been immediately called to the Supreme Court's attention in a petition for rehearing escapes me. The alternative employed by the Commission, namely rather creative proceedings on remand, seems a most unacceptable way to address the problem.


. I hasten to add that many appeals following Supreme Court remand are perfectly appropriate for transfer to this court, i.e., those raising questions about self-standing legal mistakes which allegedly occurred on remand, as opposed to questions about what the Supreme Court really intended in remanding. One exam- ■ pie of the former that comes readily to mind is John Call Engineering v. Manti City, 795 P.2d 678 (Utah App.1990).


. Cases like Trimble, which was not an appeal following remand but an appeal in a subsequent, related case, are sometimes on the same footing. The Trimble appeal, transferred to and decided by this court, concerned whether a pri- or Supreme Court opinion issued in an appeal growing out of the same dispute had actually been intended to conclusively adjudicate a particular issue. See 758 P.2d at 454-55.